Citation Nr: 0525589	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  94-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left knee disability, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to an initial compensable disability rating 
for a service-connected lumbosacral strain.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 for a period of hospitalization in excess of 21 days 
from December 7, 1994 to January 29, 1995 for treatment of a 
service-connected disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 To 
December 1972.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The case was previously before the Board in August 1999, when 
it was remanded for additional development related to the 
veteran's psychiatric claims.  The Board notes that appeals 
for the issues involving rating the veteran's service-
connected back and left knee disabilities, and entitlement to 
service connection for arthritis of the left knee, were 
perfected subsequent to this remand.  

An appeal for the issue of entitlement to service connection 
for post-traumatic stress disorder (PTSD) was perfected in 
1994.  This issue has been subsequently been handled as being 
part of the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
psychiatric disorder.  However, the issue of entitlement to 
service connection for PTSD is a distinct issue separate from 
the veteran's claims related to other psychiatric disorders 
and must be handled accordingly.  See Routen v. Brown, 142 
F.3d 1434, 1441- 42 (Fed. Cir.), cert. denied, 525 U.S. 962 
(1998); Ephraim v. Brown, 82 F.3d 399, 401- 02 (Fed. Cir. 
1996).   

Unfortunately, the case requires additional development and 
the appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In June 2005, a hearing was held before the Board pursuant to 
38 U.S.C.A. § 7107(b) (c) (West 2002).  At this hearing the 
veteran testified that his service-connected left knee, and 
low back disabilities had increased in severity since the 
last time he had a VA medical examination.  Accordingly, VA 
examinations must be ordered.  See Snuffer v. Gober, 10 Vet. 
App. 400, 408 (1997) (requiring a new examination where the 
claimant asserts that a disability has increased in severity 
since the time of the last VA examination).  Also, a VA 
examination will permit VA to obtain an opinion at to whether 
the veteran's left knee arthritis is related to his service-
connected left knee disorder.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).   

Review of the claims file reveals that, the veteran has not 
received the required notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue 
involving whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder which is on 
appeal.  Therefore, notice with respect to this issue must be 
issued to the veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

Finally, a VA examination with respect to the veteran's claim 
for service connection for PTSD should also be conducted.  
There is evidence of record that indicates that the veteran 
was acquitted at Court Martial and that he was incarcerated 
prior to the verdict.  There is also evidence of diagnoses of 
PTSD.  As such, a VA examination is needed to clarify the 
veteran's psychiatric diagnosis and obtain an opinion as to 
whether the PTSD, if present, is related to his claimed 
stressor.  The veteran also claims that he experienced 
stressors during service in Vietnam.  Additional development 
with respect to these stressors must be conducted.  

Accordingly, this case is remanded for the following actions:

1.  Notification and development action 
required by the VCAA must be completed.  
In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied with respect to the issue 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should specifically 
requested to submit copies of all service 
department records he has in his 
possession, especially a copy of his form 
DD 214.

2.  The RO should request copies of the 
veteran VA medical treatment records 
related to treatment of his left knee and 
low back disabilities from the VA 
Outpatient Clinic in Chillicothe, Ohio 
for the period from 2003 to the present.  
All information obtained should be made 
part of the file.  

3.  The RO should request a complete copy 
of the veteran's service personnel 
records from the National Personnel 
Records Center (NPRC) or other 
appropriate records depository.  
Specifically, copies of the veteran's DD 
214 and portions of his personnel records 
showing his awards should be requested.  

4.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

5.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
Because the veteran served in the Marine 
Corps, the RO should then attempt to 
verify the veteran's claimed stressors in 
accordance with the instructions VBA Fast 
Letter 05-08, including the used of 
"Virtual VA" resources or contacting the 
appropriate Marine Corps office.  

6.  Subsequently, the RO should make a 
determination about which stressor(s) are 
shown by credible supporting evidence to 
have actually occurred.

7.  Following the above, the veteran 
should be provided with a VA psychiatric 
examination by a psychiatrist to ascertain 
the nature, severity, and etiology of any 
psychiatric disorder found.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any verified 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to any verified in-
service stressor has resulted in the 
current psychiatric symptoms.  
Specifically, the examiner should be 
informed that the veteran was tried at 
court martial and acquitted of all charges 
and appears to have been incarcerated for 
a period of time prior to trial.  The 
examiner is requested to indicate if this 
event could have caused any psychiatric 
disorder the veteran may currently be 
diagnosed with.  The examination report 
must include a detailed account of all 
pathology found to be present.  If 
psychiatric disorders different from PTSD 
are present, the examiner is requested, if 
possible, to reconcile the diagnoses and 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible stressors that caused the 
disorder.  All necessary special studies 
or tests including psychological testing 
and evaluation must be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF) and include a definition of 
the numerical code assigned.  The entire 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  

8.  The veteran must be accorded the 
appropriate VA Compensation and Pension 
examination for his service-connected 
left knee disorder.  The claims folder 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests must be 
conducted, and the examiner must review 
the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of left knee pathology 
found to be present.  The examiner must 
provide complete rationale for all 
conclusions reached.  

a.  With respect to the functioning of 
the veteran's left knee, attention must 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, pain on manipulation, 
tenderness, deformity, instability, or 
impairment.  The examiner must provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  The examiner 
must provide a description of the 
effect, if any, of the veteran's pain 
on the function of his left knee. 

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing of the left 
knee must be conducted.  The examiner 
must specify the results in degrees and 
must indicate the normal range of 
motion for the left knee and how the 
veteran's range of motion deviates from 
these norms.  

c.  The examiner is requested to 
indicate if the veteran's arthritis of 
the right knee is related to or 
aggravated by his service-connected 
residuals of a medial collateral 
ligament injury to the left knee. 

9.  The veteran must be scheduled for an 
examination to determine the current 
severity of his service-connected low back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of low back pathology found 
to be present.  In particular, the 
examiner must report any functional 
limitation found and range of motion 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished.  The examiner must also 
address whether there is any neurologic 
abnormalities related to the veteran's 
service-connected disc disease.  The 
examiner must also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected low back disorder.  
Additionally, the examiner must comment 
upon the impact of any functional 
impairment due to the veteran's 
service-connected back disorder upon his 
employment.  The report prepared must be 
typed.

10.  The RO must notify the veteran that 
it is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

11.  Following the above, the RO must 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


